DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “490” has been used to designate both the route and the destination.  Paragraph 45 of the specification designates reference character 490 to the destination and 492 the generated route. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The abstract of the disclosure is objected to because in line 1, "provide a of generating" should read "provide a method of generating".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
After paragraph 9, the brief description of figure 4 was omitted and should be included.
In paragraph 23, line 2, “instructions 134 and data 132” should read “instructions 132 and data 134” as displayed in figure 1.
In paragraph 24, line 1, “instructions 134” should read “instructions 132” as displayed in figure 1.
In paragraph 25, line 1, “data 132” should read “data 134” as displayed in figure 1.
In paragraph 25, line 2, “instructions 134” should read “instructions 132” as displayed in figure 1.
In paragraph 38, line 7, “FIG/URE 3” should read “FIGURE 3”.
Appropriate correction is required.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
In claim 16, line 2, “generate the planned trajectory includes limiting a length…” should read “generate the planned trajectory by limiting a length…”
In claim 18, line 2, “generate the plurality of constraints is further based on the stopping point” should read “generate the plurality of constraints based on the stopping point”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. Patent No. 11390300; hereinafter Phillips) and further in view of Oguro et al. (U.S. Patent No. 11008009; hereinafter Oguro).
Regarding claim 1, Phillips teaches a method of generating and following planned trajectories for an autonomous vehicle (Phillips: Col. 3, lines 7-10; i.e., the present disclosure is directed to an improved motion planning framework for generating a trajectory that can be used to direct an autonomous vehicle from a first position to a second position),
the method comprising: determining a baseline for a planned trajectory that the autonomous vehicle can use to follow a route to a destination (Phillips: Col. 35, lines 6-12; i.e., a vehicle computing system can obtain, at 1202, an initial travel path for an autonomous vehicle from a first location to a second location… the initial travel path represents an ideal path from the first position to the second position that is determined prior to consideration of the one or more objects);
determining a stopping point corresponding to a traffic control that will cause the autonomous vehicle to come to a stop using the baseline (Phillips: Col. 7, lines 29-32; i.e., the velocity profiles can be generated based, at least in part, on map data including stopping locations such as stop signs, traffic lights, and/or traffic gridlock; See Fig. 8A for stop line in which the autonomous vehicle will come to a stop);
receiving sensor data identifying objects and their locations (Phillips: Col. 19, lines 14-17; i.e., the autonomy sensor data 116 can be indicative of locations associated with the one or more objects within the surrounding environment of the autonomous vehicle 102);
generating a plurality of constraints based on the sensor data (Phillips: Col. 30, lines 54-59; i.e., the cost function(s) can include costs functions for calculating: dynamics costs, collision costs (e.g., cost of avoiding/experiencing potential collision, minimization of speed/or the energy of impact, etc.), overtaking buffer costs (e.g., give 4 ft of space with overtaking a bicycle, etc.); as displayed in Fig. 11, constraints such as overtaking buffer costs are generated based on the sensor data);
and generating a planned trajectory using the baseline, the stopping point, and the plurality of constraints (Phillips: Col. 30, lines 45-46; i.e., the vehicle computing system can score each trajectory using one or more cost functions; Col. 37, lines 5-7; i.e., the trajectory is determined from the plurality of trajectories based, at least in part, on the cost for the trajectory; As displayed in Fig. 11 and 12, the selected trajectory is determined based on the costs, the stop locations, and the initial traveling path),
Phillips does not explicitly teach wherein constraints beyond the stopping point are ignored.
However, in the same field of endeavor, Oguro teaches wherein constraints beyond the stopping point are ignored (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, constraints beyond the stopping point are ignored).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Phillips to have further incorporated wherein constraints beyond the stopping point are ignored, as taught by Oguro. Doing so would allow the system to reduce the processing load required to generate the vehicle trajectory (Oguro: Col. 8, lines 27-29; i.e., the process load in generating a trajectory to be described below is reduced).
Regarding claim 2, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches wherein the baseline includes a nominal path that traverses one or more lanes of a road in a sequence in accordance with the route (Phillips: Col. 3, lines 19-21; i.e., the initial travel path can include a nominal path within lane boundaries and/or other reference points within the autonomous vehicle's environment).
Regarding claim 3, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches wherein the traffic control is a stop sign (Phillips: Col. 7, lines 29-32; i.e., the velocity profiles can be generated based, at least in part, on map data including stopping locations such as stop signs, traffic lights, and/or traffic gridlock).
Regarding claim 4, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches wherein the traffic control is a traffic signal light (Phillips: Col. 7, lines 29-32; i.e., the velocity profiles can be generated based, at least in part, on map data including stopping locations such as stop signs, traffic lights, and/or traffic gridlock).
Regarding claim 5, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches wherein generating the planned trajectory includes limiting a length of the planned trajectory based on the stopping point (Phillips: Col. 29, lines 24-26; i.e., the best trajectory can be an example trajectory 810 that travels as far as possible while still stopping before the stop point; As displayed in Fig. 8A, trajectory 810 ends before the stopping point and therefore the length of the trajectory is limited by the stopping point).
Regarding claim 6, Phillips in view of Oguro teaches the method according to claim 1. Oguro further teaches wherein generating the planned trajectory includes adjusting the stopping point using a buffer amount (Oguro: Col. 20, lines 49-52; i.e., as illustrated in FIG. 11B showing virtually the change of the stop prediction position Pp, correction is performed so that a stop prediction position Pp′ recedes to get close to the vehicle stop position Ps; the stopping point is adjusted).
Regarding claim 7, Phillips in view of Oguro teaches the method according to claim 6. Oguro further teaches wherein the buffer amount corresponds to an error in the planned trajectory (Oguro: Col. 23, lines 61-63; i.e., even though the vehicle stop position Ps includes an error, the target speed can be set to incorporate and allow the error).
Regarding claim 8, Phillips in view of Oguro teaches the method according to claim 6. Oguro further teaches wherein the buffer amount corresponds to an error in the baseline (Oguro: Col. 14, lines 23-25; i.e., the information acquired from the navigation device 16 should be regarded as containing a detection error; therefore, a low numeral (for example, reliability Re=0.3) is assigned; there is a detection error in the baseline due to the low reliability).
Regarding claim 9, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches wherein generating the planned trajectory includes ending-20-XSDV 3.OF-2220 [9917] the planned trajectory at the stopping point (Phillips: Col. 29, lines 24-26; i.e., the best trajectory can be an example trajectory 810 that travels as far as possible while still stopping before the stop point; As displayed in Fig. 8A, trajectory 810 ends at the stopping point).
Regarding claim 10, Phillips in view of Oguro teaches the method according to claim 1. Oguro further teaches wherein generating the plurality of constraints is further based on the stopping point, such that the plurality of constraints does not include constraints beyond the stopping point and are therefore ignored when generating the planned trajectory (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, constraints beyond the stopping point are ignored). 
Regarding claim 11, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches performing collision evaluation for the objects on the planned trajectory (Phillips: Col. 8, lines 61-64; i.e., the vehicle computing system can perform an object collision detection cost function to detect whether a trajectory will cause the autonomous vehicle to collide with any objects).
Oguro further teaches wherein the collision evaluation does not go beyond the stopping point (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, collision evaluation does not go beyond the stopping point).
Regarding claim 12, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches performing proximity analysis for the objects on the planned trajectory (Phillips: Col. 4, lines 60-63; i.e., the vehicle computing system can access map data (e.g., HD map data, etc.) to determine the autonomous vehicle's current position relative to other objects in the world (e.g., bicycles, pedestrians, other vehicles, buildings, etc.)).
Oguro further teaches wherein the proximity analysis does not go beyond the stopping point (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, proximity analysis does not go beyond the stopping point).
Regarding claim 13, Phillips in view of Oguro teaches the method according to claim 1. Phillips further teaches controlling the autonomous vehicle autonomously according to the planned trajectory (Phillips: Col. 27; i.e., 42-44; i.e., the vehicle controller 240 can control the motion of the autonomous vehicle based, at least in part, on the received motion controls to follow the optimized trajectory).
Regarding claim 14, Phillips teaches a system for generating and following planned trajectories for an autonomous vehicle (Phillips: Col. 3, lines 7-10; i.e., the present disclosure is directed to an improved motion planning framework for generating a trajectory that can be used to direct an autonomous vehicle from a first position to a second position),
the system comprising: a computing device including one or more processors configured to (Phillips: Col. 16, lines 44-46; i.e., the one or more computing devices of the operations computing system 104 can include one or more processors and one or more memory devices):
determine a baseline for a planned trajectory that the autonomous vehicle can use to follow a route to a destination (Phillips: Col. 35, lines 6-12; i.e., a vehicle computing system can obtain, at 1202, an initial travel path for an autonomous vehicle from a first location to a second location… the initial travel path represents an ideal path from the first position to the second position that is determined prior to consideration of the one or more objects);
determine a stopping point corresponding to a traffic control that will cause the autonomous vehicle to come to a stop using the baseline (Phillips: Col. 7, lines 29-32; i.e., the velocity profiles can be generated based, at least in part, on map data including stopping locations such as stop signs, traffic lights, and/or traffic gridlock; See Fig. 8A for stop line in which the autonomous vehicle will come to a stop);
receive sensor data identifying objects and their locations (Phillips: Col. 19, lines 14-17; i.e., the autonomy sensor data 116 can be indicative of locations associated with the one or more objects within the surrounding environment of the autonomous vehicle 102);
generate a plurality of constraints based on the sensor data (Phillips: Col. 30, lines 54-59; i.e., the cost function(s) can include costs functions for calculating: dynamics costs, collision costs (e.g., cost of avoiding/experiencing potential collision, minimization of speed/or the energy of impact, etc.), overtaking buffer costs (e.g., give 4 ft of space with overtaking a bicycle, etc.); as displayed in Fig. 11, constraints such as overtaking buffer costs are generated based on the sensor data);
and generate a planned trajectory using the baseline, the stopping point, and the plurality of constraints (Phillips: Col. 30, lines 45-46; i.e., the vehicle computing system can score each trajectory using one or more cost functions; Col. 37, lines 5-7; i.e., the trajectory is determined from the plurality of trajectories based, at least in part, on the cost for the trajectory; As displayed in Fig. 11 and 12, the selected trajectory is determined based on the costs, the stop locations, and the initial traveling path),
Phillips does not explicitly teach wherein constraints beyond the stopping point are ignored.
However, in the same field of endeavor, Oguro teaches wherein constraints beyond the stopping point are ignored (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, constraints beyond the stopping point are ignored).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Phillips to have further incorporated wherein constraints beyond the stopping point are ignored, as taught by Oguro. Doing so would allow the system to reduce the processing load required to generate the vehicle trajectory (Oguro: Col. 8, lines 27-29; i.e., the process load in generating a trajectory to be described below is reduced).
Regarding claim 15, Phillips in view of Oguro teaches the system according to claim 14. Phillips further teaches wherein the baseline includes a nominal path that traverses one or more lanes of a road in a sequence in accordance with the route (Phillips: Col. 3, lines 19-21; i.e., the initial travel path can include a nominal path within lane boundaries and/or other reference points within the autonomous vehicle's environment).
Regarding claim 16, Phillips in view of Oguro teaches the system according to claim 14. Phillips further teaches wherein the one or more processors are further configured to generate the planned trajectory includes limiting a length of the planned trajectory based on the stopping point (Phillips: Col. 29, lines 24-26; i.e., the best trajectory can be an example trajectory 810 that travels as far as possible while still stopping before the stop point; As displayed in Fig. 8A, trajectory 810 ends before the stopping point and therefore the length of the trajectory is limited by the stopping point).
Regarding claim 17, Phillips in view of Oguro teaches the system according to claim 16. Oguro further teaches wherein generating the planned trajectory includes adjusting the stopping point using a buffer amount (Oguro: Col. 20, lines 49-52; i.e., as illustrated in FIG. 11B showing virtually the change of the stop prediction position Pp, correction is performed so that a stop prediction position Pp′ recedes to get close to the vehicle stop position Ps; the stopping point is adjusted).
Regarding claim 18, Phillips in view of Oguro teaches the system according to claim 14. Oguro further teaches wherein the one or more processors are further configured to generate the plurality of constraints is further based on the stopping point, such that the plurality of constraints does not include constraints beyond the stopping point and are therefore ignored when generating the planned trajectory (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, constraints beyond the stopping point are ignored).
Regarding claim 19, Phillips in view of Oguro teaches the system according to claim 14. Phillips further teaches the one or more processors are further configured to perform collision evaluation for the objects on the planned trajectory (Phillips: Col. 8, lines 61-64; i.e., the vehicle computing system can perform an object collision detection cost function to detect whether a trajectory will cause the autonomous vehicle to collide with any objects).
Oguro further teaches wherein the collision evaluation does not go beyond the stopping point (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, collision evaluation does not go beyond the stopping point).
Regarding claim 20, Phillips in view of Oguro teaches the system according to claim 14. Phillips further teaches the one or more processors are further configured to perform proximity analysis for the objects on the planned trajectory (Phillips: Col. 4, lines 60-63; i.e., the vehicle computing system can access map data (e.g., HD map data, etc.) to determine the autonomous vehicle's current position relative to other objects in the world (e.g., bicycles, pedestrians, other vehicles, buildings, etc.)).
Oguro further teaches wherein the proximity analysis does not go beyond the stopping point (Oguro: Col. 4, lines 58-62; i.e., the vehicle control device 10 performs stop control of detecting a vehicle stop position Ps ahead of the host vehicle 11 in the traveling direction and decelerating and stopping the host vehicle 11 in accordance with this vehicle stop position Ps; the system of Oguro is only concerned with trajectory planning up to the stop position and therefore, proximity analysis does not go beyond the stopping point).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of modifying an initial path of an autonomous vehicle based on a stopping point and various constraints includes Ohmura (U.S. Publication No. 2020/0031335), Di Cairano et al. (U.S. Publication No. 2016/0375901), He et al. (U.S. Publication No. 2021/0116916), and Wilkinson (U.S. Patent No. 11237564).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661